Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,345,886. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claim 15 in the current Application are disclosed in claim 1 of U.S. Patent No. 10,345,886. Further, all claim limitations of claims 17 and 20-22 in the current Application are disclosed in respective claims 3, 2, 4, and 5 of U.S. Patent No. 10,345,886.
Claims 16, 18, 19, and 23-27, being dependent on claim 15, are rejected based on the same ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 15-17, 20-24, 26-30, 33-37, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters, US Patent No. 6,516,421 in view of Yamauchi, JP2004-126272A (reference submitted by applicant in IDS filed 07/24/2019).
Regarding claim 15, Peters discloses an information processing apparatus (FIG(s) 1-2, column 4 lines 26-40) comprising:
a display that is configured to display a screen (FIG. 1, Display Screen 20);
a user interface (FIG. 1, Mouse 30 and Keyboard 40) that receives a user operation to operate the screen displayed in the display (column 4, lines 55-67); and
a controller that turns off the display based on a time elapsed without the user interface receiving the user operation (column 4, line 61 – column 5, line 13, line 18, lines 27-30, FIG. 2, column 6, lines 5-6, line 10).
Regarding claim 28, Peters discloses an information processing apparatus (FIG(s) 1-2, column 4 lines 26-40) comprising:
a display that is configured to display a screen (FIG. 1, Display Screen 20);
a user interface (FIG. 1, Mouse 30 and Keyboard 40) that receives a user operation to operate the screen displayed in the display (column 4, lines 55-67); and
a controller that changes a screen displayed in the display from a current screen (FIG. 2, screen corresponding to the Last User interaction displayed before the expiration of 5 min) to an initial screen (FIG. 2, Screen Saver displayed after duration of 5 min) based on a time elapsed without the user interface receiving the user operation (column 4, line 61 – column 5, line 14, lines 27-30, FIG. 2, column 6, lines 5-7).

displaying a first screen on a display (FIG. 2, displaying screen corresponding to the Last User interaction);
turning off the display based on a time elapsed without a user-5-Application No.: 16/419,649 Attorney Docket: 10163635US02interface receiving a user operation (column 4, line 61 – column 5, line 13, line 18, lines 27-30, FIG. 2, column 6, lines 5-6, line 10).
Regarding claim 42, Peters discloses a display method of an information processing apparatus (FIG(s) 1-2, column 4 lines 26-40), the method comprising:
displaying a first screen on a display (FIG. 2, displaying screen corresponding to the Last User interaction);
changing, on the display, the first screen to an initial screen (FIG. 2, Screen Saver displayed after duration of 5 min) based on a time elapsed without a user interface receiving a user operation (column 4, line 61 – column 5, line 14 lines 27-30, FIG. 2, column 6, lines 5-7).
With respect to claim 15, Peters does not specifically state while the display displays a screen including a predetermined code image, the controller does not turn off the display.
With respect to claim 28, Peters does not specifically state while the display displays a screen including a predetermined code image, the controller does not change the screen including the predetermined code image displayed in the display to the initial screen.

With respect to claim 42, Peters does not specifically state displaying a second screen including a predetermined code image on the display and not changing, on the display, the second screen including the predetermined code image to the initial screen while the second screen including the predetermined code image is displayed.
Yamauchi teaches an information processing apparatus (FIG(s) 1-6), wherein changing the bar code being displayed (FIG. 2, displaying a screen/second screen including a predetermined code image on the display) is not allowed until specific release condition is met similar to applicant’s invention, thus, preventing inconvenience to the user due to inadvertent change/loss of the displayed bar code information (paragraphs 0003, 0004-0006, and 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above described device and functionality, as suggested by Yamauchi with the apparatus and method disclosed by Peters in order to implement while the display displays a screen including a predetermined code image, the controller does not turn off the display, while the display displays a screen including a predetermined code image, the controller does not change the screen including the predetermined code image displayed in the display to the initial screen, displaying a second screen including a predetermined code image on the display and not turning off the display while the second screen including the predetermined code image is 
One of ordinary skill in the art would be motivated to do so in order to prevent inconvenience to the user due to inadvertent change/loss of the displayed bar code information.
Regarding claims 16 and 29, Yamauchi further teaches the apparatus and method, wherein the code image is a code image readable by an external terminal (inherently disclosed when authenticating the displayed bar code – paragraphs 0003, 0006, and 0030).
Regarding claims 17 and 30, Yamauchi further teaches the apparatus and method, wherein the code image includes information for accessing the information processing apparatus via a network (paragraphs 0013-0014).
Regarding claims 20 and 33, Yamauchi further teaches the apparatus and method, wherein the code image is a barcode image or a QR code image (FIG. 2, paragraph 0014).
Regarding claims 21 and 34, Yamauchi further teaches the apparatus and method, wherein the controller controls the display in such a way as to enhance visibility of the code image (paragraphs 0015-0016).
Regarding claims 22 and 35, Yamauchi further teaches the apparatus and method, as per claims 21 and 34, respectively, wherein the controller adjusts contrast of the code image (paragraphs 0015-0016).

Regarding claim 36, the combination of Peters with Yamauchi, further teaches the apparatus wherein the controller starts to change the screen displayed in the display from the current screen to the initial screen based on the time elapsed without the user interface receiving the user operation based on a predetermined condition (Peters – column 4, line 61 – column 5, line 14, lines 27-30, FIG. 2, column 6, lines 5-7, Yamauchi – paragraphs 0005-0006 and 0030).
Regarding claims, 24 and 37, Yamauchi further teaches the apparatus, as per claims 23 and 36, respectively, wherein the predetermined condition is a condition for changing the screen displayed in the display (paragraphs 0019, 0026, 0028, and 0034).
Regarding claims 26 and 39, Yamauchi further teaches the apparatus, as per claims 23 and 36, respectively, wherein the predetermined condition is reception of a user operation by the user interface (paragraphs 0005-0006, 0018, 0024-0025, 0027, 0030, and 0032).
Regarding claims 27 and 40, Yamauchi further teaches the apparatus, as per claims 23 and 36, wherein the predetermined condition is that the time elapsed without the user -3-Application No.: 16/419,649 Attorney Docket: 10163635US02 interface receiving the user operation reaches a predetermined time (paragraphs 0005-0006, 0017, 0034, and 0030).
Allowable Subject Matter
Claims 31-32 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 and  25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the double patenting rejection, set forth in this Office action is overcome.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/09/2021, with respect to the rejection of claims 15-42 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection under 35 USC 112(b) of 15-42 has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEFAN STOYNOV/Primary Examiner, Art Unit 2186